Citation Nr: 1611775	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  05-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for chronic vertigo, currently rated as 30 percent disabling, effective June 23, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to August 1976 and from February 1978 to December 1990.

This matter is currently before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO, in relevant part granted the Veteran's claim for an increased evaluation for his service-connected vertigo and assigned a 30 percent rating, effective June 23, 2011.  

The Veteran presented testimony at an RO hearing in January 2006, and at a hearing before the undersigned Veterans Law Judge in December 2007.  A transcript of each hearing is associated with the claims file.


FINDING OF FACT

1. The Veteran's service-connected chronic vertigo is manifested by complaints of dizziness, staggering, occasional falling, nausea, and vomiting.

2. There is no evidence that the Veteran has cerebellar gait, loss of an auricle, or any neoplasm of the ear. 

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent on a schedular basis for chronic vertigo have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.87, Diagnostic Codes 6204-6208.




REASONS AND BASIS FOR FINDING AND CONCLUSION 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in May 2004 and March 2006 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was readjudicated with the issuance of Supplemental Statements of the Case in April 2011 and March 2015.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded VA examinations in relation to his claim; most recently, he was afforded a VA examination in October 2012.  Over the course of these examinations, the Veteran's claims file has been reviewed, his lay testimony recorded, and diagnostic testing has been considered.  Furthermore, in reaching their conclusions, examiners have laid factual foundations and based such conclusions on the examinations conducted that are consistent with the record.  As such, the Board finds that the examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board previously remanded this appeal to the RO with instructions to, upon consideration of newly discovered evidence, issue a Supplemental Statement of the Case (SSOC).  Specifically, the SSOC was to discuss the Veteran's entitlement to a higher rating under both schedular and extraschedular criteria.  The RO issued an SSOC dated March 2015, which discussed the newly submitted evidence and found that the Veteran did not meet the criteria for a higher rating on a schedular or an extraschedular basis.  As such, the Board finds that the RO substantially complied with the Board's remand instructions  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a December 2007 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  


Applicable Law and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the disability on appeal has not significantly changed, and a uniform evaluation is warranted.

The Veteran's specific disability, chronic vertigo, is not listed on the Rating Schedule.  The RO assigned Diagnostic Code 6299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.87, DC 6204 for peripheral vestibular disorder.  Under this Code, the current 30 percent rating is warranted on evidence of peripheral vestibular disorders manifest by dizziness and occasional staggering.  A note provides that where hearing impairment or suppuration are present, they shall be separately rated.  38 C.F.R. § 4.87, DC 6204 (2015).

In this case, the Veteran is currently in receipt of a 30 percent evaluation for his chronic vertigo.  This is the maximum rating allowable under this Diagnostic Code.  In addition, the Veteran's hearing impairment is currently rated separately, as noncompensable, under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has considered whether there is any other schedular basis for granting a higher rating in excess of 30 percent for the Veteran's chronic vertigo.  We find that there is no basis for a higher rating under any alternative diagnostic code.  At this junction, the Board notes that as the evidence does not show cerebellar gait (DC 6205), loss of an auricle (DC 6207), or any neoplasm of the ear (DC 6208), a separate or alternative evaluation under these codes is not warranted.  

In sum, the Veteran is not entitlement to a higher schedular rating for his chronic vertigo.  He is currently in receipt of the maximum rating under Diagnostic Code 6204 and his disability does not meet the criteria for a higher rating under another Diagnostic Code.


ORDER

Entitlement to a schedular rating in excess of 30 percent for chronic vertigo is denied.


REMAND

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  Although the Board has jurisdiction to determine whether this special consideration is warranted, the Board does not have the authority to assign an extraschedular rating in the first instance.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If this special consideration is warranted, then the appropriate disposition is to remand this issue for referral to the Under Secretary for Benefits or the Director of Compensation Service.  See Bagwell v. Brown, 9 Vet. App. 337, 238-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, with respect to the initial inquiry posed by Thun, the Veteran's chronic vertigo is currently rated at 30 percent under 38 C.F.R. § 4.87, Diagnostic Code 6204.  The Board notes that 30 percent is the highest rating under DC 6204 and contemplates the symptoms of dizziness and occasional staggering.  Here, the Veteran's extensive medical history indicates that in addition to dizziness and staggering, symptoms of his vertigo also include occasional falls, nausea, and vomiting.  See VA Treatment Records dated November 12, 2006, November 15, 2006, January 30, 2007, June 15, 2009, December 3, 2009, December 15, 2009, and June 4, 2010; see also VA Examinations dated August 12, 2011, August 26, 2011, October 12, 2012, and January 28, 2013.  These latter symptoms are not contemplated in the rating criteria.  

The Board notes that there is no indication that the Veteran has required frequent hospitalizations for his chronic vertigo and the Veteran does not contend otherwise.  While cognizant that the Veteran was admitted into vestibular rehabilitation for two weeks in 2010, the Board notes that this was his only hospitalization for this disability during the appeal period.

With respect to employment, the evidence of record indicates that the Veteran is currently unemployed.  The Veteran was afforded a VA examination in October 2012.  At that time, the Veteran reported the following symptoms in relation to his chronic vertigo: dizziness, falls, loss of balance, nausea, and vomiting.  The examiner noted that the Veteran's vertigo symptoms occurred more than once a week, and lasted between one to 24 hours and his staggering occurred more than once weekly and lasted between one to 24 hours.  The results of the physical ear examination were normal.  However, the examiner noted that the Veteran's chronic vertigo impacts his ability to work.  Specifically, the examiner noted that, based on the Veteran's medical records, he has been falling since 2009 and has reported nausea and vomiting in relation to his vertigo.  The examiner opined that since the Veteran's symptoms have been refractory to treatment and have worsened over time, it is unlikely the Veteran will ever be able to safely maintain employment.

(The Board is aware of the combined evaluation and that TDIU has been granted.  We also note that the March 2013 rating decision provided no analysis regarding the grant of TDIU.)   

In view of the October 2012 examiner's opinion, the Board finds that the threshold criteria for extraschedular referral have been met.

Accordingly, the case is REMANDED for the following action:

Refer the Veteran's claim of entitlement to an increased rating in excess of 30 percent for the service-connected chronic vertigo to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of entitlement to an increased rating in excess of 30 percent for the service-connected chronic vertigo under 38 C.F.R. § 3.321(b)(1).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


